DISSENTING OPINION.
NORTONI, J.
The workman, Rule, did not- exercise ordinary care in drawing the nail. He exerted great force in doing so when an ordinarily prudent man, under the circumstances (standing on a ladder over a crowded sidewalk), would have exerted slight force only. As a result of this extra force, the nail gave way and he was precipitated from the ladder to the sidewalk, whereby the plaintiff was injured. Therefore the negligence operating proximately to the plaintiff’s injury, was involved in the act of Rule drawing the nail for the purpose of removing the sign. This was an act called for by defendant’s contract with the independent contractor. The law affixes an obligation on the employer to respond even for the negligent act of an independent contractor or his servants, when the injury is one occasioned by the negligent performance of an act required to be done or rendered necessary, in the execution of the contract. [Robbins v. Chicago, 71 U. S. 679; Loth v. Columbia Theatre Company, 197 Mo. 328; Williamson v. Fisher, 50 Mo. 198; Homer v. Nicholson, 56 Mo. 220; Crenshaw v. Ullman, 113 Mo. 633, 638; 16 Amer. and Eng. Ency. Law (2 Ed.), 196.]
Entertaining this view, I am of opinion the evidence tends to show a case of liability on the part of defendants which should be referred to the jury. I therefore deem the judgment of the court in this case in conflict with the decision of the Supreme Court in the case of Loth v. Columbia Theatre Company, supra, and request the cause be certified to that court for a final determination.